*396On Petition for a Rehearing.
Bicknell, C. C.
This case may be briefly stated as follows: A. died-seized of three parcels of real estate, which,, by his last will, were devised to a trustee in trust, one parcel for each of the testator’s three sons, with the direction that each son should have the possession and use of his parcel during the continuance of the trust.
The will provided also that the legal estate of all the parcels should remain in the trustee until Enoch, the youngest son, should come of age, or, if he should die a minor, until the time when he would have come of age if alive, and that then-said trust should come to an end, and each son should have the legal title to his own parcel, unless the trustee should be of opinion that they would be likely to waste and squander their property, in which event the trustee should continue to-hold the legal title until he should deem it prudent and safe-to convey it to the sons respectively.
T.he will then expresses a hope that the sons will reside on their said parcels of land, and will try to increase their property, and to deserve the confidence of their trustee, so that they may gain the legal title at the earliest time provided by the will.
The will then provides that if, pending the trust, any of the sons shall die without issue, his parcel shall go to the-surviving sons; but that, if he die leaving children, his share shall not go to the surviving sons, but to such children ; and in order that there may be no mistake about the testator’s meaning, the will declares “ my meaning is that the children of any of my sons who shall die shall have the property devised for the use of their father.”
As was stated in the principal opinion, it is impossible to express more clearly than is here expressed the intention of the testator as to what his grandchildren should take on the death of their parents pending the trust. They are to take the same property devised to the use of their father, and no *397more. There is not a word in the will giving a grandchild any part of an uncle’s share, or any other part than its father’s share. Expressio unius est exelusio alterius.
Filed June 25, 1884.
The foregoing provisions qualify the trust; when the trust comes to end the parties are to be invested with the legal estate.
If, when Enoch comes of age, the three sons are all alive and worthy, the trust comes to an end, and the sons are each to have the legal title to his own parcel. If one of them dies pending the trust, without issue, then his share is to be held by the trustee for the benefit of the surviving sons; but upon such a death, leaving issue, then the issue is to take its father’s share, and that is all of it. This matter was fully stated in the principal opinion.
The facts are that Silas P. Hayes died on March 26th, 1867, without issue; thereupon his share was held by the trustee for the benefit of the survivors, Van Hayes and Enoch Hayes. Afterwards Van Hayes died, leaving a daughter, the present plaintiff; thereupon the trustee held, for the benefit of the plaintiff, just what was held for the benefit of her father at the time of his death, viz., his own parcel and one-half of what was devised for the use of Silas P., who died first. Finally, Enoch died, having bequeathed all his property to his widow. The plaintiff is now in this action seeking to recover the share of her uncle Enoch, after the determination of the trust, i« violation of the express language and manifest intention of her grandfather’s will.
The cases cited in the principal opinion are decisive of this case.' The intention of the testator, gathered from all parts of the will, and forming a consistent whole, devoid of all obscurity and violating no law, must govern.
The petition for a rehearing ought to be overruled.
Pee Curiam. — The petition is overruled.